DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 03/16/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 6, 8-13, 27 and 28, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. In particular, claim 1, as amended, now requires the channel to have only one /’ single’ port [that is, an ‘aperture for intake or exhaust of a fluid]. Upon further reviewing the original disclosure, it appears that, while there is a sufficient support for embodiments where a channel has an aperture [‘inlet port’] at its one, open end and also has the other end closed [also known in the art under the term ‘blind’], such channel, however, must further include at least one additional aperture on its sidewall, for fluidic connection to a chamber. Thus, there is no sufficient and adequate support for a channel having only one aperture [port].  Additionally, claim 6 was amended to recite the claimed device to further comprise a film ‘disposed adjacent’ [i.e., ‘near’] the chamber. However, the original specification does not sufficiently and adequately support this feature, but rather describes the chamber being comprised of a film. In particular, the film can form a covering /upper portion of the chamber. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1, 6, 8-13, 27 and 28, as amended,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claim 1, it is unclear from the claim language how the chamber can be in fluid communication with the channel [where the only /‘single’ port must be connected to a solution source for receiving the solution as recited], in the absence of at least one second aperture in the side wall of the channel. 
	In the amended claim 6, the recitation of the film thickness that ‘permits pressurized off-gassing’ is indefinite because such capability of a material, in addition to its thickness, depends on many factors [for example  a level of porosity, or pressure differential] not defined by the claim language. 	 

Drawings

7.	The drawings, including the replacement Figures 1A-F of March 8 and 16 of 2021, are objected to under 37 CFR 1.83(a). It is maintained that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘film disposed adjacent’ with respect to the chamber, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  Note that the newly added reference character ‘107’ [supposedly assigned to the film] incorrectly points to  a chamber identical to other chambers 103, and does not show a film that is ‘adjacent’ to the chamber. Correction is required. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798